Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8 and 16 are objected to because of the following informalities:  in claim 1 it is unclear what exactly comprise the push-on connector, the first portion of the RF cable, and the second portion of the RF cable.  Further regarding claim 1, while the preamble recites an RF cable, the body of the claim recites the male interface and female interface which are “coupled to” the RF cable, therefore apparently not part of the RF cable; this is inconsistent.  Also in claim 1, it is unclear how the male interface and female interface of the same RF cable can engage one another.  In claims 8 and 16 it is unclear what exactly comprises the RF connector.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wild et al 7972158.
	Regarding claims 1 and 8, Wild et al (Figures 1, 1a, 1b) discloses a radio frequency (RF) cable configured to be coupled with a push-on connector, the RF cable comprising: a male interface 3 coupled to a first portion 20 of the RF cable; a female interface 2 coupled to a second portion (not shown) of the RF cable, wherein the female interface is configured to engage with the male interface; and shielding 4 coupled to the male interface, wherein the shielding is configured to cover a sufficient area encompassing the male interface, the female interface, and the second portion of the RF cable when the female interface is engaged with the male interface such that the shielding enables the push-on 
Regarding claims 2 and 3, Wild et al discloses the shielding 4 is applied over and from the male interface 3.
Regarding claim 4, Wild et al discloses a plurality of circular contact areas 4.1 etched into the shielding 4; and a plurality of circular ridges 2.1 extending from the female interface 2, wherein the plurality of circular ridges are configured to slide into the plurality of circular contact areas when the female interface is engaged with the male interface 3.
Regarding claims 5 and 12, Wild et al discloses an outer contact area 4.1 of the plurality of circular contact areas is configured to cover an outer ridge of the plurality of circular ridges 2.1 when the female interface 2 is engaged with the male interface 3, thereby enabling the male interface and the female interface to be covered by the shielding 4 when the female interface is engaged with the male interface.
Regarding claims 6, 13 and 15, Wild et al discloses a retention groove (leftmost thread 2.1) etched into the female interface 2; and a plurality of fingers (having threads 4.1) extending from the shielding, wherein the plurality of fingers are configured to slide into the retention groove when the female interface 2 is engaged with the male interface 3.
Regarding claims 7, 11 and 14, the claim limitations have been addressed as regard claims 4 and 6 above.    
Regarding claim 16, Wild et al (Figures 1, 1a, 1b) discloses a female component of a push-on connector, comprising: a female interface 3 configured to engage with a male interface 2; and shielding 4 coupled to the female interface, wherein the shielding is configured to cover a sufficient area encompassing the male interface, the female interface, and a portion of a radio frequency (RF) connector extending from the male interface when the male interface is engaged with the female 
Regarding claim 17, Wild et al discloses the shielding 4 is applied over the female interface 3.
Regarding claim 18, Wild et al discloses the shielding 4 extends from the female interface 3.
Regarding claim 19, Wild et al discloses a plurality of ridges 4.1, wherein the plurality of ridges are configured to couple with a plurality of contact areas 2.1 of the male interface 2 when the male interface is engaged with the female interface 3, and wherein an outer contact area 4.1 of the plurality of contact areas is configured to cover an outer ridge of the plurality of ridges 2.1 when the female interface is engaged with the male interface, thereby enabling the male interface and the female interface to be covered by the shielding 4 when the female interface is engaged with the male interface.
Regarding claims 20 and 21, it would have been an obvious reversal of parts to place the retention groove, fingers and ridges (and sliding sleeve 5) as recited, as this would not substantially affect the function of either interface. 
Regarding claim 22, Wild et al discloses the plurality of fingers (having contact areas 4.1) are spring fingers.
Regarding claim 23, Wild et al discloses the shielding 4 fully encompasses all portions of the female interface 2 extending from the RF cable.
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive.  Insofar as the claims can be understood due to the informalities noted above, Wild et al is deemed to meet the claim limitations or an obvious reversal of parts would be obvious as noted above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/              Primary Examiner, Art Unit 2833